ACCEPTED
                                                                                                         03-14-00697-CV
                                                                                                                3966022
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    1/30/2015 1:28:10 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK



                                    APPEAL NO. 03-14-00697-CV
                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
. PAMELA MBHL,                                 §   ON APPEAL FROM        AUSTIN, TEXAS
                                               §                     1/30/2015 1:28:10 PM
                    Appellant,                 §   THE DISTRICT COURT JEFFREY D. KYLE
                                               §                             Clerk
vs.                                            § 250TH JUDICIAL DISTRICT
                                               §
DAVID STERN,                                   § TRAVfS COUNTY, TEXAS
                                               §
                    Appellee.                  § (Cause No. D-1-GN-14-002071)


                       APPELLANT'S MOTION FOR WITHDRAWAL
                           AND SUBSTITUTION OF COUNSEL

        Jeffrey S. Kelly and The Kelly Legal Group, PLLC, co\Jnsel of record for Appellant

Pamela Mehl ("Appellant") moves the Comt to gmnt them permission to withdraw as counsel for

Appellant and to substitute Sandra M. Lefler of The Lefler Law Finn as Attomey of Record for

Appellant in this Cause.

        I.     Movants would show that there Is good cause for this motion in that Appellant has

retained new counsel to represent her in this case and the withilrawal and substitution of counsel

will not res\Jit in any delay. The name and contact information for the attorney to be substituted

as new counsel for Apjlellant is:

                                Sandra M. Lefler
                                The Lefler Law Finn
                                501 South Austin Aven\Je, Suite 1245
                                Georgetown, Texas 78626
                                Telephone: 512.863.5658
                                Facsimile: 866.583.7294
                                StateBarNo.l21610•10




Pamela Jv!ehl, Appellantv. Dm•ld Stem, Appellee -Appeal No. 03-·14-00697-CV [on appeal
fi·om Cause· No. D-1-GN-14-002071 (Travis County, 250 111 Judicial Distl'ict Comt, Texasl-
APPELLANT'S MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                                                                           Page 1
       2.      Movants would show that this Motion has the approval of the client, and that the

withdrawal and substitution are not sought fo1· pmposes of delay only.
       WHEREFORE, PREMISES CONSIDERED, Movants pray that this Court grant this

motion and enter its order allowing Jeftl'ey S. Kelly and TJ1e Kelly Legal Group, PLLC lo

withdraw and Sandm M. Lefler to substitute as new counsel for Appellant; and that the Court

grant Appellant and Movanls such other and :f\!rtheJ' relief to whioh they may be justly entitled.

                                              Respectfully submitted,
                                              THE KELLY LEGAL GROUP, PLLC
                                              POBOX2125




Pamela Meh/, Appellant v. David Stem, Appellee- Appeal No. 03-14-00697-CV [on appeal
from Cause No. D-1-GN-14-002071 (Travis County, 250111 Judicial District Court, Texas] -
APPELLANT'S MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                                                                              Page :2
                  CONSENT OF CLIENT AND SUBS'l'l1'UTE COUNSEL

       The \Jildersigned, Pamela Melli, Appellant herein, consents to the withdrawal of Jeffrey

S. Kelly and The Kelly Legal Group, PLLC        atl(!   the appointment of Sandra M. Lefler of The

Lefler Law Firm as Attomey of Record, and both Appellant and Sandra M. Lefler agree that

substitution of coUtisel in this cause shall not be used as grounds for a continuance.




                                              PAMELA lvfEHL

                                              THE LEFLER LAW FIRM



                                                                 . Le   , SBN 12161040
                                                        5l'li"-'Hm'TH AUSTIN A VENUE, SUJTE 1245
                                                    0EOROBTOWN, TEXAS 78626
                                                    TBLIJPHONH: 512.863,5658
                                                    FACSIMILIJ: 866.583.7294

                                              ATTORNEY FOR MOVANT I APPELLANT




Pamela Melt/, Appellant 1'. Dm•Jd Stern, Appellee ~ Appeal No. 03-14-00697-CV [on appeal
from Cm1se No. D-1-GN-14-002071 (Travis County, 2501" Judicial District Court, Texas] ~
APPELLANT'S MOTION FOR WITHDRAWAL AND SUBSTITU'l'ION OF COUNSEL
                                                                                                   Pagc3
                               CERTIFICATE OF CONFERENCE

       I hereby certify that I made the following attempts to contact Brent A. Devere, counsel

for Appellee, to confer about the merits of this matter:

        1. On January 23, 2015 ~ tele]Jhone call to Brent A. Devere, as well as an email sent to

           him at .Qdevcre@141 I west. com, together with a copy of this JJroposed Motion.

Co1msel for Plaintiff advises that   l1~peseSJ~n.
                                                       FLER LAW FlRI\1


                                              By~iL§~
                                               ' ndr . Lefl r 'BN 12161040
                                                    501 SOUTH AUSTIN A VENUE, SUITE 1245
                                                    GEORGETOWN, TEXAS 78626
                                                    TELEPHONE! 512,863.5658
                                                    FACSIMIL!l: 866.583.7294

                                              ATTORNEY FOR APPELLANf




Pamela lvMII, Appella/1/ v. Dcll'!d Stem, Appellee~ Appeal No. 03-14-00697-CV [on aj)jleal
from Cause No. D-1-GN-14-002071 (Travis County, 250'" Judicial Distdct Court, Texas] ~
APPELLANT'S MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                                                                             Fagc•l
                                     CERTIFICATE OF SERVICE

       I certify that on this this   2 8 day of January, 2015, a tme and coJ1'ect copy of the above
and foregoing APPELLANT'S MOTION FOR WlTHDRAWALAND SUBSTITUTION OF

COUNSEL has been served upon the following attorneys of record in accordance witlt the Texas

Rules of Appellate Procedure to:


       Mr. Brent A. Devere
       1411 West Avenue, Suite 200
       Austin, Texas 78701
       Facsimile: 512-457-8060

       Attomey ofRccord for Appelle




Pamela Mehl, Appelfantv. Dm•ld Stem, Appellee- Appeal No. 03-14-00697-CV [on appeal
from Cause No. D-l·GN-14-002071 (Travis County, 250'1' Judicial Distlict Comt, Texas] -
APPELLANT'S MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                                                                              Pnge5
                                APPEAL NO. 03-14-00697-CV


PAMELA MEHL,                                  §   ON APPEAL FROM
                                              §
                   Appellant,                 §   THE DISTRICT COURT
                                              §
vs.                                           §   250m JUDICIAL DISTRICT
                                              §
DAVID STERN,                                  §   TRAVIS COUNTY, TEXAS
                                              §
                   Appellee.                  §   (Cause No. D-1-GN-14-002071)


                 ORDER PERMITTING WITHDRAWAL OF COUNSEL
                 AND SUBSTITUTING NEW ATTORNEY IN CHARGE

       On this day the motion of JeffreyS. Kelly for leave to withdraw as attorney in charge for

Appellant Pamela Mehl in the captioned case came on for consideration. The Court is of the

opinion that the motion should be granted.

       IT IS, THEREFORE, ORDERED that Jeffrey S. Kelly be permitted to withdraw as

attorney for Appellant Pamela Mehl in this cause.

       IT IS FURTHER ORDERED that Sandra M. Lefler and The Lefler Law Firm be

substituted as attorney for Appellant Pamela Mehl in this cause. The attorney's address,

telephone and fax numbers, and State Bar identification number are as follows:

       Sandra M. Lefler,
       Tex. SBN 12161040
       The Lefler Law Firm
       50 I South Austin Avenue,
       Suite 1245
       Georgetown, Texas 78626
       Tel: 512-863-5658
       Fax: 866-583-7294
       Email: slefler@leflerlegal.com



Pamela Mehl, Appellant v. David Stem, Appellee -Appeal No. 03-14-00697-CV [on appeal
from Cause No. D-1-GN-14-002071 (Travis County, 2501" Judicial District Comi, Texas] -
APPELLANT'S MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                                                                           Page I
       All patiies to this cause are hereby notified that Sandra M. Lefler and The Lefler Law

Finn is now attorney in charge for Appellant Pamela Mehl.



SIGNED on the __ day of _ _ _ _ _ _, 2015.




                                            JUDGE PRESIDING




Pamela Mehl, Appellant v. David Stern, Appellee -Appeal No. 03-14-00697-CV [on appeal
from Cause No. D-1-GN-14-002071 (Travis County, 2501h Judicial District Comi, Texas] -
APPELLANT'S MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                                                                           Page2